Exhibit 10.15B

EXECUTION COPY

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This Amendment No. 1 to Credit Agreement dated as of November 28, 2011 (this
“Amendment”) is entered into among Einstein Noah Restaurant Group, Inc., a
Delaware corporation (the “Borrower”), each other Loan Party (as defined in the
Credit Agreement referred to below) party hereto, each Lender (as defined in the
Credit Agreement referred to below) party hereto and Bank of America, N.A., as
administrative agent (the “Administrative Agent”) for the Lenders. Capitalized
terms used herein but not defined herein shall have the meanings provided in the
Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower, the other Loan Parties, the Lenders and the
Administrative Agent are parties to that certain Credit Agreement dated as of
December 20, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”); and

WHEREAS, the Loan Parties, the Administrative Agent and the Lenders have agreed
to amend certain provisions of the Credit Agreement on the terms and conditions
hereafter set forth.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Amendments. As of the Effective Date, the Credit Agreement is hereby
amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by deleting clause
(b)(vi) of the definition of “Excess Cash Flow” and substituting in lieu thereof
the following new clause (b)(vi):

“(vi) the amount of all cash paid by the Borrower and its Domestic Subsidiaries
to fund any transaction permitted hereunder (including, without limitation,
Capital Expenditures permitted by Section 7.12 and Investments permitted by
Section 7.03), but excluding transactions permitted by Sections 7.06(c), 7.06(d)
and 7.06(e).”

(b) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition “Excess Revolving Availability” contained therein and substituting in
lieu thereof the following definition:

““Excess Revolving Availability” means, as of any date of determination, the
amount by which (a) the Revolving Credit Facility exceeds (b) the Total
Revolving Credit Outstandings.”

(c) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition “Subsidiary” contained therein and substituting in lieu thereof the
following definition:

““Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or



--------------------------------------------------------------------------------

indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
Notwithstanding the foregoing, no joint venture engaged primarily in the
manufacturing or commissary businesses that is created in connection with a
Disposition permitted under Section 7.05(l) shall be a “Subsidiary” of the
Borrower or any other Loan Party hereunder (it being understood and agreed that
the Loan Parties’ Equity Interests in such joint venture shall be pledged to the
Administrative Agent to secure payment of all the Obligations).”

(d) Section 2.05(b) of the Credit Agreement is hereby amended by (1) renumbering
the second clause “(i)” contained therein as clause “(ii)”, (2) renumbering
clause “(ii)” contained therein as clause “(iii)”, (3) renumbering clause
“(iii)” contained therein as clause “(iv)”, (4) renumbering clause “(iv)”
contained therein as clause “(v)”, (5) renumbering clause “(v)” contained
therein as clause “(vi)”, (6) renumbering clause “(vi)” contained therein as
clause “(vii)”, and (7) renumbering clause “(vii)” contained therein as clause
“(viii)”.

(e) Section 7.03(g) of the Credit Agreement is hereby amended by adding the
following text at the beginning of clause (vi)(A) therein:

“for each purchase or other acquisition with aggregate purchase consideration of
greater than $2,000,000,”.

(f) Section 7.03(g) of the Credit Agreement is hereby amended by (1) deleting
the phrase “an “Einstein Bros Bagels,” “Manhattan Bagel” or “Noah’s Bagel”
concept” and substituting therefor the phrase “bagel or café concept”, and
(2) adding the following text at the beginning of clause (ix) therein:

“for each purchase or other acquisition with aggregate purchase consideration of
greater than $2,000,000,”.

(g) Section 7.03(n) of the Credit Agreement is hereby amended by deleting such
clause and substituting in lieu thereof the following clause (n):

“(n) loans to franchisees and area developers of brands or concepts owned or
operated by any Loan Party or its Subsidiaries, in an amount not to exceed
$4,000,000 in the aggregate at any time; and”

(h) Section 7.05 of the Credit Agreement is hereby amended by (1) deleting the
“and” at the end of clause (j) therein, (2) deleting the “.” at the end of
clause (k) therein and substituting in lieu thereof “; and”, (3) adding the
phrase “or clause (l) below” after the phrase “clauses (a)-(j) above” contained
in clause (k) therein, and (4) adding the following new clause (l) therein:

“(l) Dispositions of property by the Borrower or any Domestic Subsidiary
consisting solely of one or more manufacturing or commissary businesses or
divisions, which are owned by such Person as of November 28, 2011.”

(i) Section 7.05 of the Credit Agreement is hereby amended by deleting the
parenthetical contained in clause (y) of the last paragraph thereof and
substituting in lieu thereof the following parenthetical:

“(other than clauses (d) and (l))”.

 

2



--------------------------------------------------------------------------------

(j) Section 7.07 of the Credit Agreement is hereby amended by deleting the last
sentence thereof and substituting in lieu thereof the following sentence:

“Own, operate or franchise any restaurant concept other than a bagel or café
restaurant concept.”

SECTION 2. Condition Precedent; Effective Date. The effective date of this
Amendment shall be the date first set forth above (the “Effective Date”);
provided that it shall be a condition to the effectiveness of this Amendment
that the Administrative Agent shall have received (which receipt may be by
facsimile or other electronic transmission) on or before the Effective Date,
counterparts of this Amendment, executed by the Loan Parties and the Required
Lenders.

SECTION 3. Loan Party Representations and Warranties. Each Loan Party hereby
represents and warrants that (a) this Amendment constitutes its legal, valid and
binding obligation, enforceable against such Loan Party in accordance with the
terms hereof, (b) after giving effect to this Amendment, (i) the representations
and warranties contained in the Credit Agreement are correct in all material
respects as though made on and as of the date of this Amendment, except to the
extent that any such representation or warranty specifically refers to an
earlier date, in which case such representation or warranty was true and correct
as of such earlier date, and (ii) no Default or Event of Default has occurred
and is continuing.

SECTION 4. Affirmation and Acknowledgment. Each Loan Party hereby ratifies and
confirms all of its Obligations to the Administrative Agent and the Lenders
under the Credit Agreement and the other Loan Documents, as amended hereby. Each
Loan Party hereby confirms that the Obligations are and remain secured pursuant
to the Collateral Documents.

SECTION 5. Reference to and Effect on the Credit Agreement.

5.1 Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import shall mean and be a reference to the Credit Agreement, as modified
hereby, and each reference to the Credit Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the Credit
Agreement shall mean and be a reference to the Credit Agreement, as modified
hereby.

5.2 Except as specifically set forth in Section 1 hereof, the Credit Agreement
and all other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.

SECTION 6. Expenses. The Loan Parties agree to pay to the Administrative Agent
upon demand therefor an amount equal to any and all reasonable out-of-pocket
costs, expenses, and liabilities incurred or sustained by the Administrative
Agent in connection with the preparation of this Amendment (including, without
limitation, reasonable fees and expenses of legal counsel). Amounts payable
pursuant to this Section 6 shall be subject to the provisions of
Section 10.04(a) of the Credit Agreement, as fully as if set forth therein.

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic methods shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

3



--------------------------------------------------------------------------------

SECTION 8. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws (as opposed to the conflicts of laws
provisions) of the State of New York.

SECTION 9. Section Titles. The section titles contained in this Amendment are
and shall be without substance, meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

(Signature pages follow)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Credit Agreement to be duly executed and delivered as of the date first above
written.

 

The Borrower: EINSTEIN NOAH RESTAURANT GROUP, INC. By:  

/s/ Emanuel P.N. Hilario

  Name: Emanuel P.N. Hilario   Title: Chief Financial Officer



--------------------------------------------------------------------------------

The Guarantors: EINSTEIN AND NOAH CORP. By:  

/s/ Emanuel P.N. Hilario

  Name: Emanuel P.N. Hilario   Title: Treasurer EINSTEIN/NOAH BAGEL PARTNERS,
INC. By:  

/s/ Emanuel P.N. Hilario

  Name: Emanuel P.N. Hilario   Title: Treasurer CHESAPEAKE BAGEL FRANCHISE CORP.
By:  

/s/ Emanuel P.N. Hilario

  Name: Emanuel P.N. Hilario   Title: Treasurer I. & J. BAGEL, INC. By:  

/s/ Emanuel P.N. Hilario

  Name: Emanuel P.N. Hilario   Title: Treasurer MANHATTAN BAGEL COMPANY, INC.
By:  

/s/ Emanuel P.N. Hilario

  Name: Emanuel P.N. Hilario   Title: Treasurer

 

2



--------------------------------------------------------------------------------

The Administrative Agent: BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Kelly Weaver

  Name: Kelly Weaver   Title: Assistant Vice President

 

3



--------------------------------------------------------------------------------

The Lenders: BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line
Lender By:  

/s/ John H. Schmidt

  Name: John H. Schmidt   Title: Director

 

4



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Andrew Hessick

  Name: Andrew Hessick   Title: Vice President REGIONS BANK, as a Lender By:  

/s/ Daniel R. Holland

  Name: Daniel R. Holland   Title: Managing Director COMPASS BANK, AN ALABAMA
BANKING CORPORATION, as a Lender By:  

/s/ Joseph W. Nimmons

  Name: Joseph W. Nimmons   Title: Vice President BANK OF THE WEST, as a Lender
By:  

/s/ Terry A. Switz, Jr.

  Name: Terry A. Switz, Jr.   Title: V.P. 1ST FARM CREDIT SERVICES, PCA as a
Lender By:  

/s/ Corey J. Waldinger

  Name: Corey J. Waldinger   Title: Vice President, Capital Markets

 

5